 


114 HR 1109 IH: Social Security Lump-Sum Death Benefit Improvement and Modernization Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1109 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Mrs. Mimi Walters of California introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to increase the maximum amount of the lump-sum death benefit. 
 
 
1.Short titleThis Act may be cited as the Social Security Lump-Sum Death Benefit Improvement and Modernization Act of 2015. 2.Increase in maximum amount of lump-sum death payments (a)In generalSection 202(i) of the Social Security Act (42 U.S.C. 402(i)) is amended by striking $255 and inserting $1,000. 
(b)Effective dateThe amendment made by this section shall apply with respect to deaths that occur after the date of the enactment of this Act.   